DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safir et al. (US 6,994,827 B2).
	Regarding claim 1, Safir et al. discloses a modular continuous flow device for multistep synthesis (see Abstract) comprising: a) a plurality of continuous flow modules (reactor vessel (500); reactor block (520) and the next 8 cell reactor module, see figure 2E); b) a reagent supply system (reagent source vessels, 100); c) a valve assembly (400, 700); d) means for controlling flow rates and/or pressure (feed-pressurization station, 1205); wherein each continuous flow module (reactor blocks) is connected to a valve assembly (400) by at least one inlet and a valve assembly (700) by at least one outlet; wherein the continuous flow modules are in a parallel arrangement; and wherein the reagent supply system (100) is connected to a valve assembly (400) by one or more inlets and can be connected to at least one continuous flow module by one or more inlets (see Abstract; figures 1-7 and column 7, line 43 through column 23, line 11).
	Safir et al. fails to disclose one valve assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to one valve assembly for feed lines to the continuous flow modules and discharge lines from the continuous flow modules, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves routine skill in the art (see MPEP 2144.04 (V-A)).
Regarding claim 2, Safir et al. discloses a modular continuous flow device wherein the continuous flow modules further comprise at least one flow reactor for intermediate product storage (see figure 2A and column 13, lines 37-52), since the discharge valve (700) provides selective fluid communication between the disclose line (600) and a second reaction system and/or another system,
Regarding claim 3, Safir et al. disclose a modular continuous flow device wherein the continuous flow modules comprise at least one flow reactor for heating, and at least one flow reactor for cooling (see column 17, lines 13-30), since a reactor block can comprise or be in thermal communication with one or more temperature control elements (e.g., resistive heaters, thermoelectric heaters, fluid-based heat exchangers, etc.) for individual or modular temperature control.
Safir et al. fails to disclose a modular continuous flow device wherein the continuous flow modules comprise at least one flow reactor for heating, at least one flow reactor for cooling, at least one flow reactor for photochemical reactions, at least one flow reactor for microwave irradiation, at least one flow reactor for electrochemical reactions, at least one flow reactor that is a tube-in-tube reactor, and at least one flow reactor that is a packed-bed reactor.
	It would have been an obvious matter of design choice to have the continuous flow modules comprise at least one flow reactor for heating, at least one flow reactor for cooling, at least one flow reactor for photochemical reactions, at least one flow reactor for microwave irradiation, at least one flow reactor for electrochemical reactions, at least one flow reactor that is a tube-in-tube reactor, and at least one flow reactor that is a packed-bed reactor, since applicant has not disclosed that having the continuous flow modules comprise at least one flow reactor for heating, at least one flow reactor for cooling, at least one flow reactor for photochemical reactions, at least one flow reactor for microwave irradiation, at least one flow reactor for electrochemical reactions, at least one flow reactor that is a tube-in-tube reactor, and at least one flow reactor that is a packed-bed reactor solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the continuous flow modules comprise at least one flow reactor for heating, at least one flow reactor for cooling, at least one flow reactor for photochemical reactions, at least one flow reactor for microwave irradiation, at least one flow reactor for electrochemical reactions, at least one flow reactor that is a tube-in-tube reactor, and at least one flow reactor that is a packed-bed reactor.
Regarding claim 5, Safir et al. fails to discloses a modular continuous flow device wherein the continuous flow modules are only connected to each other through the valve assembly.
	It would have been an obvious matter of design choice to have the continuous flow modules are only connected to each other through the valve assembly, since applicant has not disclosed that having the continuous flow modules are only connected to each other through the valve assembly solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the continuous flow modules are only connected to each other through the valve assembly.
Regarding claim 7, Safir et al. discloses a modular continuous flow device wherein any of continuous flow modules is not directly connected to any other continuous flow module (see figure 2E), which shown two additional 8 cell reactor modules.
Regarding claim 8, Safir et al. fails to disclose a modular continuous flow device wherein the at least one flow reactor for intermediate product storage, stores the intermediate product under flow conditions in a closed circuit.
	It would have been an obvious matter of design choice to have the at least one flow reactor for intermediate product storage, stores the intermediate product under flow conditions in a closed circuit, since applicant has not disclosed that having the at least one flow reactor for intermediate product storage, stores the intermediate product under flow conditions in a closed circuit solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the at least one flow reactor for intermediate product storage, stores the intermediate product under flow conditions in a closed circuit.
	Regarding claim 9, Safir et al. discloses a modular continuous flow device wherein the means for controlling flow rates and/or pressure (feed-pressurization station, 1205) are adapted to use a different flow rate and/or a different pressure in each continuous flow module (see Abstract; figures 1-7 and column 7, line 43 through column 23, line 11).

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 10-14, Safir et al. fails to disclose a modular continuous flow device further comprising at least one workup module; wherein the valve assembly consists of at least one multiport switch valve equipped with a mixer and/or equipped with a splitter; wherein the reagent supply system is connected to an input port of the valve assembly through an injection loop or through a charging station; further comprising mixers installed at the output of each continuous flow module for reducing dispersion effects; and further comprising at least one detector for monitoring the reaction progress, wherein the at least one detector has one input and one output which are connected to the valve assembly over two different fluid connections.

Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that since Safir et al. fails to disclose a valve assembly that if the teachings of Safir et al. were modified such that having one valve assembly for feed lines to the continuous flow modules and discharge lines from the continuous flow modules would not meet the claim limitation of the reagent supple system is connected to at least one continuous flow module by one or more inlets. The applicant cites that the valve assembly claimed invention has a different function than the valves of the device of Safir et al., since the valve assembly of the claimed invention enables a continuous flow to pass through the and/or different flow reactor multiple times.
The Office disagrees.
	Each continuous flow module is connected to the valve assembly by at least one inlet and at least one outlet.
The reagent supply system is connected to the valve assembly by one inlet or more than one inlet; and the reagent supply system can be connected to at least one continuous flow module by one inlet or more than one inlet.
Safir discloses each continuous flow module is connected to a valve assembly (400) by at least one inlet (feed line, 300’) and a valve assembly (700) at least one outlet (600) (see Abstract; figures 1-7 and column 7, line 43 through column 23, line 11).
Intergrading the two valve assemblies (400, 700) would result in each continuous flow module is connected to the valve assembly by at least one inlet and at least one outlet; the reagent supply system is connected to the valve assembly by one inlet or more than one inlet; and the reagent supply system can be connected to at least one continuous flow module by one inlet or more than one inlet.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a structural limitation (a junction, a flow splitter, switch valves) that achieves a continuous flow to pass through the and/or different flow reactor multiple times) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774